Name: Commission Regulation (EC) No 1601/94 of 30 June 1994 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7. 94 Official Journal of the European Communities No L 167/67 COMMISSION REGULATION (EC) No 1601/94 of 30 June 1994 altering the import levies on products processed from cereals and rice Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (8), as last amended by Regulation (EEC) No 1740/78 (9), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 11 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1 544/93 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), as amended by Regulation (EC) No ' 3528/93 (*), Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EC) No 1560/94 0 ; HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Commission Regulation (EEC) No 1620/93 (10) as fixed in the Annex to Regulation (EC) No 1560/94 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . O OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 154, 25. 6 . 1993, p. 5. O OJ No L 387, 31 . 12. 1992, p. 1 . O OJ No L 320, 22. 12. 1993, p. 32. n OT No L 166. 1 . 7. 1994. n. 70. (8) OJ No L 168, 25. 6. 1974, p . 7. O OJ No L 202, 26. 7. 1978, p. 8 . ( ,0) OJ No L 155, 26. 6. 1993, p . 29. No L 167/68 Official Journal of the European Communities 1 . 7. 94 ANNEX to the Commission Regulation of 30 June 1994 altering the import levies on products processed from cereals and rice (ECU/ tonne) (ECU/ tonne) Import levies Q Import levies f) CN code ACP Third countries (other than ACP) CN code ACP Third countries (other than ACP) 1102 20 10 193,50 199,54 1102 30 00 116,80 119,82 1102 20 90 109,65 112,67 1102 90 30 152,21 158,25 1102 90 90 113,11 116,13 1103 13 10 193,50 199,54 1103 13 90 109,65 112,67 1103 19 90 113,11 116,13 1103 21 00 138,67 144,71 1103 1200 152,21 158,25 1103 29 30 152,21 158,25 1103 29 40 193,50 199,54 1103 14 00 116,80 119,82 1103 29 50 116,80 119,82 1103 29 90 113,11 116,13 110412 10 86,25 89,27 110412 90 169,12 175,16 110419 10 138,67 144,71 1104 19 50 193,50 199,54 1104 19 91 198,34 204,38 1104 19 99 199,60 205,64 1104 22 10.90 (4) 152,21 155,23 1104 22 10.10 (3) 86,25 89,27 1104 22 30 152,21 155,23 1104 22 50 135,30 138,32 1104 22 90 86,25 89,27 1104 23 10 172,00 175,02 1104 23 30 172,00 175,02 1104 23 90 109,65 112,67 1104 29 19 177,42 180,44 1104 29 39 177,42 180,44 1104 29 99 113,11 116,13 1104 29 11 102,46 105,48 1104 29 31 123,26 126,28 1104 29 91 78,58 81,60 110430 10 57,78 63,82 1104 30 90 80,63 86,67 1106 20 90 1 69,45 (2) 193,63 1108 11 00 169,49 190,04 1108 1200 173,08 193,63 1108 1300 173,08 193,63(0 1108 1400 86,53 193,63 1108 19 10 167,49 198,32 1108 1990 86,53 (2) 193,63 1109 00 00 308,16 489,50 1702 30 51 225,75 322,47 1702 30 59 173,08 239,57 1702 30 91 225,75 322,47 1702 30 99 173,08 239,57 1702 40 90 173,08 239,57 1702 90 50 173,08 239,57 1702 90 75 236,50 333,22 1702 90 79 164,48 230,97 2106 90 55 173,08 239,57 230210 10 40,34 46,34 230210 90 86,45 92,45 2302 20 10 40,34 46,34 2302 20 90 86,45 92,45 2302 30 10 40,34 (8) 46,34 2302 30 90 86,45 (8) 92,45 2302 40 10 40,34 46,34 2302 40 90 86,45 92,45 2303 10 11 215,00 396,34 (2) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90 . (3) Taric code : clipped oats . (4) Taric code : CN code 1104 2210, other than 'clipped oats'. O Pursuant to Regulation (EEC) No 3834/90, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50 % within the limit of a fixed quantity of 5 000 tonnes. f) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. 0 Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African, Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion.